DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Currently, claims 1-15 are pending in the application. Claims 1-5 and 7-14 are amended. 
Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 05/17/2022. The submission follows the provisions of 37 CFR § 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments / Amendments
Applicant’s arguments have been fully considered but are rendered moot in view of the new ground of rejection necessitated by amendments initiated by the applicant.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Oba (US 20200231182, hereinafter Oba) 
Regarding Claim 1, Oba discloses an electronic device for assisting driving of a vehicle, the electronic device comprising: 
one or more sensors; a memory storing one or more instructions; and a processor configured to execute the one or more instructions stored in the memory (FIG. 23), wherein the processor is configured to, by executing the one or more instructions: 
a reaction speed of a driver of the vehicle by using the one or more sensors during the driving of the vehicle ([0145], detecting the forward finger pointing signal and call of the driver as a predetermined gesture motion, determining  whether the front of the vehicle confirmed by the driver, a position of a driver's dominant eye or each eye, and a position of finger pointing have a planar positional relation in the detected gesture motion using a combination of information from a three-dimensional sensor and a two-dimensional sensor and accurately detecting and recognizing that the driver has pointed the finger forward and detects the reactivity (reaction speed) and the degree of awakening of the driver;  [0147], detects the driver state by detecting the gesture motion on the basis of the driver image, the driver's biological information, the line-of-vision detection result, the analysis result of the driver's driving behavior, the authentication result of the driver, the learning result by the learning section 126, and the like; [0300]);
based on the determined reaction speed of the driver, determine a sensor requiring adjustment of sensing sensitivity from among at least one sensor related to a driving-assistance operation for safe driving, from among the one or more sensors ([0148], performing driving posture return sequence tracking detection that is an operation for tracking and detecting a sequence until the driver's posture returns to a state in which the driver can drive the vehicle depending on whether the driver is seated during the secondary task and detecting the reactivity and the degree of awakening of the driver by performing driver's eyeball behaviors, and determine whether a driver's ability to return to the manual driving is restored);
 determine a sensing sensitivity value of the determined sensor; ([0149], determines the motion of the driver's forward finger pointing signal and call by using a combination of the line of vision, the position of the dominant eye or each eye, the position of the fingertip, the road in front of the vehicle, a posture tracking device such as a three-dimensional ToF sensor, and determines the accuracy of the motion from determination of the position of the fingertip;  [0161], detecting the reactivity and the degree of awakening of the driver on the basis of a driver's response to an active reaction); and
control the driving-assistance operation of the vehicle by using the determined sensor adjusted to have the determined sensing sensitivity value ([0166], detecting the reactivity and the degree of awakening of the driver by passively observing the driver state and detecting the reactivity and the degree of awakening of the driver by applying a stimulus, an instruction, or the like by visual sensation, auditory sensation, touch sensation, or the like to the driver and observing a driver's reaction to the applied stimulus, instruction, or the like; [0167], in a circumstance in which the driver is asleep or executing the secondary task and there is no need to hurry up return, the reactivity and the degree of awakening of the driver may be detected by the passive monitoring to avoid bothering the driver. Furthermore, quasi-passive monitoring may be performed for detecting the state from analysis of a reflex response signal by irradiation of infrared light or the other electromagnetic wave signal).

Regarding Claim 2, Oba discloses the electronic device of claim 1, wherein the processor is further configured to, by executing the one or more instructions, determine, based on the determined, reaction speed of the driver, the sensing sensitivity value of the determined sensor by using a trained model trained by using an artificial intelligence algorithm ([0016], learn the characteristics specific to the driver on a basis of the detected gesture action; [0102], features of the line of sight behaviors of each individual are learned by characteristic actions specific to the driver and are leaned by the learning unit 126, which will be described later, as features of repeated actions of the authenticated driver; [0147]).
Regarding Claim 3, Oba discloses the electronic device of claim 1, wherein the processor is further configured to, by executing the one or more instructions, adjust, based on the determined reaction speed of the driver, a measurement range of the determined sensor ([0145], position of a driver's dominant eye or each eye, and a position of finger pointing have a planar positional relation in the detected gesture motion using a combination of information from a three-dimensional sensor and a two-dimensional sensor and accurately detecting and recognizing that the driver has pointed the finger forward and detects the reactivity (reaction speed) and the degree of awakening of the driver).
Regarding Claim 4, Oba discloses the electronic device of claim 1, wherein the processor is further configured to, by executing the one or more instructions, adjust, based on a risk of the determined reaction speed of the driver, the sensing sensitivity value of the determined sensor ([0145], position of a driver's dominant eye or each eye, and a position of finger pointing have a planar positional relation in the detected gesture motion using a combination of information from a three-dimensional sensor and a two-dimensional sensor and accurately detecting and recognizing that the driver has pointed the finger forward and detects the reactivity (reaction speed) and the degree of awakening of the driver).
Regarding Claim 5, Oba discloses the electronic device of claim 1, wherein the processor is further configured to, by executing the one or more instructions: determine a current external situation of the vehicle by using the one or more sensors during the driving of the vehicle; and dynamically adjust, based on the determined current external situation, the sensing sensitivity value of the determined sensor ([0283] The reactivity of the driver is defined herein on the basis of, for example, presence/absence of a driver's reaction to an external request, an external instruction, an external stimulus, an obstacle or the like present in the traveling direction of the vehicle, the reaction speed, and accuracy of the reaction. The reactivity of the driver falls not only in the case in which the degree of awakening of the driver is low but also a case in which the driver does not focus his/her consciousness to driving, a case in which the driver does not intentionally react, and the like).
Regarding Claim 6, Oba discloses the electronic device of claim 5, wherein the current external situation of the vehicle comprises at least one of a road condition in which the vehicle is driven or a weather condition around the vehicle ([0283] The reactivity of the driver is defined herein on the basis of, an external stimulus, an obstacle or the like present in the traveling direction of the vehicle, the reaction speed, and accuracy of the reaction).
Regarding Claim 7, Oba discloses the electronic device of claim 5, , further comprising: a communicator, wherein the processor is further configured to, by executing the one or more instructions, receive the current external situation of the vehicle from an external server through the communicator ([0306] learning section 126 then stores the learning result in the storage section 35. The learning result may be not only stored in the vehicle used by the driver and reused but also may be stored in an electronic key, a remote server, or the like separately from the vehicle, so that the learning result can be used by another vehicle such as a rental vehicle).

Regarding Claim 8, Oba discloses the electronic device of claim 1, wherein the processor is further configured to, by executing the one or more instructions: determine, by using the one or more sensors, a current state of the driver of the vehicle during the driving of the vehicle; and dynamically adjust, based on the determined current state of the driver, the sensing sensitivity value of the determined sensor ([0149], posture tracking device such as a three-dimensional ToF sensor, and determines the accuracy of the motion from determination of the position of the fingertip;  [0161], detecting the reactivity and the degree of awakening of the driver on the basis of a driver's response to an active reaction).
Regarding Claim 9, Oba discloses the electronic device of claim 8, wherein the current state of the driver comprises at least one of a drowsy state or a driving control state of the driver driving the vehicle ([0224], he driver often, unconsciously becomes drowsy or is unknowingly, deeply engaged in the secondary task because of human biological characteristics when a situation continues monotonously).
Regarding Claims 10-14, Method claims 10-14 of using the corresponding apparatus claimed in claims 1-5 that and  the rejections of which are incorporated herein for the same reasons of anticipation as used above. 
Regarding Claim 15, Computer readable media claim 15 of using the corresponding method claimed in claim 10 that and  the rejections of which are incorporated herein for the same reasons of anticipation as used above. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20210155269 A1 :  entry control to the high-speed automatic driving permissible area according to the determination result of the manual driving ability of the driver
US 20210016805 A1:  The wakefulness degree of the driver is evaluated by applying a result of behavior analysis of at least one of an eyeball or a pupil of the driver and a wakefulness state evaluation dictionary specific for the driver. 
US 20200282984 A1: The driver monitor monitors, as a driver, an occupant in a vehicle compartment that can take over driving from the system during the automatic driving mode. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samuel D Fereja whose telephone number is (469)295-9243. The examiner can normally be reached 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID CZEKAJ can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL D FEREJA/           Examiner, Art Unit 2487